729 N.W.2d 213 (2007)
Matt WARD, Personal representative of the Estate of Howard Ward, Deceased, Plaintiff-Appellant,
v.
John C. SIANO, Jr., M.D., Lansing Internal Medicine Associates, P.C., and Edward W. Sparrow Hospital Association, Defendants-Appellees.
Docket No. 132797. COA No. 265599.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the November 14, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hospital (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.